ACCEPTED
                                                                                                                                       05-15-00205-cr
                                                                                                                             FIFTH COURT OF APPEALS
                                                                                                                                      DALLAS, TEXAS
Appellate Docket Number:        05-15-00205-CR                                                                                   3/9/2015 12:00:00 AM
                                                                                                                                           LISA MATZ
                                                                                                                                               CLERK
Appellate Case Style: Style:    Thomas James Dunn
                          Vs.   State of Texas

                                                                                                              FILED IN
Companion Case:                                                                                        5th COURT OF APPEALS
                                                                                                           DALLAS, TEXAS
                                                                                                       3/7/2015 2:43:27 PM
                                                                                                             LISA MATZ
Amended/corrected statement:                                                                                   Clerk


                                             DOCKETING STATEMENT (Criminal)
                                            Appellate Court: 5th Court of Appeals
                                  (to be filed in the court of appeals upon perfection of appeal under TRAP 32)

I. Appellant                                                            II. Appellant Attorney(s)
First Name:     Thomas                                                         Lead Attorney
Middle Name: James                                                     First Name:          April
Last Name:      Dunn                                                   Middle Name: E.
Suffix:                                                                Last Name:           Smith
Appellant Incarcerated?         Yes    No                              Suffix:
Amount of Bond:                                                            Appointed                       District/County Attorney
Pro Se:                                                                    Retained                        Public Defender
                                                                       Firm Name:
                                                                       Address 1:           P.O. Box 870550
                                                                       Address 2:
                                                                       City:                Mesquite
                                                                       State:       Texas                        Zip+4:   75187-0550
                                                                       Telephone:           972-613-5751           ext.
                                                                       Fax:         972-686-4714
                                                                       Email:       april@aesmithlaw.com
                                                                       SBN:         18532800

                                                                                                                          Add Another Appellant/
                                                                                                                                Attorney




                                                                 Page 1 of 6
III. Appellee                                                                    IV. Appellee Attorney(s)
First Name:        State of Texas                                                       Lead Attorney
Middle Name:                                                                    First Name:          Susan
Last Name:                                                                      Middle Name:
Suffix:                                                                         Last Name:           Hawk
Appellee Incarcerated?            Yes         No                                Suffix:
Amount of Bond:                                                                         Appointed              District/County Attorney
Pro Se:                                                                             Retained                   Public Defender
                                                                                Firm Name:              Dallas County District Attorney's Office
                                                                                Address 1:           133 N. Riverfront Blvd.
                                                                                Address 2:
                                                                                City:                Dallas
                                                                                State:       Texas                        Zip+4:     75207-4313
                                                                                Telephone:           214-653-3600           ext.
                                                                                Fax:         214-653-3643
                                                                                Email:       lori.ordiway@dallascounty.org
                                                                                                                                     Add Another Appellee/
                                                                                SBN:                                                      Attorney

V. Perfection Of Appeal, Judgment And Sentencing

Nature of Case (Subject matter                                                   Was the trial by:            jury or   non-jury?
                                       Controlled Substances
or type of case):                                                               Date notice of appeal filed in trial court: February 27, 2015
Type of Judgment: Other
                                                                                 If mailed to the trial court clerk, also give the date mailed :
Date trial court imposed or suspended sentence in open court or date
trial court entered appealable order: January 30, 2015
Offense charged: PCS                                                            Punishment assessed: 15 months State jail

Date of offense:     August 15, 2014                                             Is the appeal from a pre-trial order?         Yes     No
Defendant's plea: Guilty                                                         Does the appeal involve the constitutionality or the validity of a
                                                                                 statute, rule or ordinance?
If guilty, does defendant have the trial court's certificate to appeal?
                                                                                    Yes        No
   Yes        No

VI. Actions Extending Time To Perfect Appeal

Motion for New Trial:                  Yes         No   If yes, date filed:
Motion in Arrest of Judgment:          Yes         No   If yes, date filed:
Other:       Yes       No                               If yes, date filed:
If other, please specify:


VII. Indigency Of Party: (Attach file-stamped copy of motion and affidavit)

Motion and affidavit filed:           Yes      No        NA         If yes, date filed: February 27, 2015
Date of hearing:                                         NA
Date of order:                                           NA
Ruling on motion:           Granted         Denied       NA         If granted or denied, date of ruling: February 27, 2015



                                                                          Page 2 of 6
 VIII. Trial Court And Record

Court:    Criminal District Court No. 5                                   Clerk's Record:
County: Dallas                                                            Trial Court Clerk:        District      County
Trial Court Docket Number (Cause no):            F14-57706-L              Was clerk's record requested?           Yes      No
Trial Court Judge (who tried or disposed of the case):                    If yes, date requested:
                                                                          If no, date it will be requested: March 10, 2015
First Name:       Carter                                                  Were payment arrangements made with clerk?
Middle Name:                                                                                                       Yes      No   Indigent
Last Name:        Thompson
Suffix:
Address 1:        133 N. Riverfront Blvd.
Address 2:
City:
State:    Texas                      Zip + 4: 75207
Telephone:        214-653-5942           ext.
Fax:
Email:


Reporter's or Recorder's Record:
Is there a reporter's record?      Yes      No
Was reporter's record requested?         Yes         No
Was the reporter's record electronically recorded?           Yes   No
If yes, date requested: March 10, 2015
Were payment arrangements made with the court reporter/court recorder?              Yes        No      Indigent



    Court Reporter                              Court Recorder
    Official                                    Substitute


First Name:       Victoria
Middle Name:
Last Name:        Franklin
Suffix:
Address 1:        133 N Riverfront Blvd.
Address 2:
City:             Dallas
State:    Texas                      Zip + 4: 75207-4313
Telephone:        214-653-5943           ext.
Fax:
Email:


                                                                    Page 3 of 6
1X. Related Matters

List any pending or past related appeals before this or any other Texas appellate court by court, docket number, and style.
Docket Number: 05-15-00204-CR                                                          Court: Fifth Court of Appeals

Style:      Thomas James Dunn

         Vs.     State of Texas




1X. Related Matters

List any pending or past related appeals before this or any other Texas appellate court by court, docket number, and style.
Docket Number: 05-15-00206-CR                                                          Court: Fifth Court of Appeals

Style:      Thomas James Dunn

         Vs.     State of Texas




1X. Related Matters

List any pending or past related appeals before this or any other Texas appellate court by court, docket number, and style.
Docket Number: 05-15-00207-CR                                                          Court: Fifth Court of Appeals

Style:      Thomas James Dunn

         Vs.     State of Texas




X. Signature


Signature of counsel (or Pro Se Party)                                               Date: March 7, 2015

                                                                                     State Bar No: 18532800
Printed Name:

Electronic Signature: /s/ April E. Smith                                             Name: April E. Smith
         (Optional)


XI. Certificate of Service

The undersigned counsel certifies that this docketing statement has been served on the following lead counsel for all parties to the trial court's
order or judgment as follows on March 7, 2015              .




                                                                   Page 4 of 6
Signature of counsel (or pro se party)                          Electronic Signature: /s/ April E. Smith
                                                                       (Optional)

                                                                State Bar No.:      185328100
Person Served:
Certificate of Service Requirements (TRAP 9.5(e)): A certificate of service must be signed by the person who made the service and must
state:
                             (1) the date and manner of service;
                             (2) the name and address of each person served, and
                             (3) if the person served is a party's attorney, the name of the party represented by that attorney

Please enter the following for each person served:

Date Served: March 7, 2015
Manner Served: eServe
First Name:       Lori
Middle Name:
Last Name:        Ordiway
Suffix:
Law Firm Name: Dallas County District Attorney's Office
Address 1:        133 N. Riverfront Blvd.
Address 2:
City:             Dallas
State     Texas                     Zip+4: 75207-4313

Telephone:        214-653-3625           ext.
Fax:      214-653-3643
Email:    lori.ordiway@dallascounty.org




                                                                 Page 5 of 6
              Ver. 1.0.0 7/12




Page 6 of 6